DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 7, 11-12, 22, 27-32, 36, 40, 43, 50-51, and 55-56 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26th, 202 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed on October 26th, 2021, with respect to claims 1-3, 7, 11-13, 22, 27-32, 36, 40, 42, 43, and 50-51 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejection of the previous office action has been withdrawn in the office action.
Applicant’s arguments to the objection asserting that the title of the invention is not descriptive have overcome the objection. Applicant address this issue by amending the title of the invention to recite “A System and Method For Managing A Date Store” to further describe the invention to which the claims are directed. The objection of the previous office have been withdrawn. 
Applicant’s arguments filed on October 26th, 2021, with respect to claims 1-3, 27-29 and 30 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection of the previous office action has been withdrawn in the office action.
Applicant’s arguments filed on October 26th, 2021, with respect to claims 7, 11-13, 22, 31-32, 36, 40, 42-43, and 50-51 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection of the previous office action has been withdrawn in the office action.
Applicant’s arguments filed on October 26th, 2021, with respect to claims 11, 12, 28, 29, 31, 36, 40, 42, 43, 50 and 51 under 35 U.S.C. 112(d) have been fully considered and are persuasive. The rejection of the previous office action has been withdrawn in the office action.
Applicant’s arguments filed on October 26th, 2021, with respect to claims 1, 2, 7, 11, 12, 13, 22, 27-29 under 35 U.S.C. 112(f) have been fully considered and are persuasive. The rejection of the previous office action has been withdrawn in the office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of priors of record, claims 1-3, 7, 11-12, 22, 27-32, 36, 40, 43, 50-51, and 55-56 are allowed over the prior art of record.
 Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, Non-Patent Literature “File & Object Storage For Dummies” 

an enactor which actions the task output from the state store by generating an enactor output command that at least partly corresponds to the task which, when communicated to the data store, causes the data store to perform an action related to data stored in the data store, wherein the data management system ensures that the state of the data store matches the state indicated by the state information stored by the state store by enacting specific operations to bring the state of the data store into conformity with the state indicated by the state information stored by the state store.

With regards to the above limitation, Non-Patent Literature “File & Object Storage For Dummies” issued to Neal Ekker (hereinafter as “Ekker”) teaches data storage and management challenges in such that provide a innovation solution for high performance to provide cost effective file and object storage using the Spectrum Scale. Ekker provides a high level overview of the software-defined product known as IBM Spectrum Scale that was previously known as a General Parallel File System (GPFS). The IBM Spectrum Scale file system is there to address the problems of IBM Spectrum Scale being complex, inflexible, and difficult to be scaled out. Ekker teaches a data 

Ekker additionally teaches a state store module that is coupled to the central control module to be configured to store the task generated by the central control module by utilizing Spectrum Scale file system that stores objects on the way they are handle by controlling the data access through security and then using a File Placement Optimizer (FPO) that which compute tasks are divided between the independent systems and distributes them. Ekker also indicates a enactor module that is configured to action the task output from the state store module by generating an enactor ouput command to perform the action related to the data stored in the data store by performing a MapReduce workloads in distributing the data utilizing a File Placement Optimizer (FPO) which is then distributing accordingly based on being self-sufficient so the task are divided accordingly. Ekker does not explicitly teach the novelty of combination of “an enactor which is actions the task output from the state store….where in the data management system ensures that the state of the data stores matches the state indicated by the state information stored by the state store by enacting specific operations to bring the state of the data store into conformity with the state indicated by the state information stored by the state store”. 

The novelty of the invention seek to improve the data management system by managing the data store though server and a system stack by utilizes the components of a controller, a state store, a task engine, a state monitor, and a enactor to provide managing the data store in efficient manner. The claimed invention receives the request and generates the task based on the request. The state store that is coupled to the central controller stores the task generated by the central controller. The task engine then receives task from the state store and enacts the task by prioritizing it based on dependencies and relationships of the task so they are performed in optimal order and maximize the efficiency of the data management system. The state monitor would monitor each state and stores the state information based on the changes that have been made as task. The enactor then actions each task to the output form the state store based on a enactor output command that partly corresponds to each task to communicate with the data store and causing the data store to perform the action related to the data store in the data store to ensure the state of the data store matches the data indicated by the state information stored by the state store by enacting specific operations to bring the state of the data store in conformity with the state indicated by the state information stored by the state store to provide a well-organized and efficient way to ensure that the task receives are monitor accordingly to be stored in its rightful place. 

here in the data management system ensures that the state of the data stores matches the state indicated by the state information stored by the state store by enacting specific operations to bring the state of the data store into conformity with the state indicated by the state information stored by the state store”. 

The novelty of the invention seek to improve the data management system by managing the data store though server and a system stack by utilizes the components of a controller, a state store, a task engine, a state monitor, and a enactor to provide managing the data store in efficient manner. The claimed invention receives the request and generates the task based on the request. The state store that is coupled to the central controller stores the task generated by the central controller. The task engine 

Finally, with regards to the above limitation, J.P Patent Application Publication 2011/258097 issued to Keiichi Hiroki et al. (hereinafter as “Hiroki”) teaches reducing the user’s workload and waiting time to perform an analysis process of a large-scale database using the data processing apparatus. Hiroki provides processing data to be stored in a database by obtaining target information executed by the user and the user performs an input to perform the task utilizing scheduler to prioritize the task. Hiroki is the closest prior art to teach the scheduler module configured to prioritize a plurality of tasks so that the task are actioned based on the enactor module based on a predetermined order. Hiroki indicates calculating the priority of the analysis demand and here in the data management system ensures that the state of the data stores matches the state indicated by the state information stored by the state store by enacting specific operations to bring the state of the data store into conformity with the state indicated by the state information stored by the state store”. 

The novelty of the invention seek to improve the data management system by managing the data store though server and a system stack by utilizes the components of a controller, a state store, a task engine, a state monitor, and a enactor to provide managing the data store in efficient manner. The claimed invention receives the request and generates the task based on the request. The state store that is coupled to the central controller stores the task generated by the central controller. The task engine then receives task from the state store and enacts the task by prioritizing it based on dependencies and relationships of the task so they are performed in optimal order and maximize the efficiency of the data management system. The state monitor would monitor each state and stores the state information based on the changes that have been made as task. The enactor then actions each task to the output form the state store based on a enactor output command that partly corresponds to each task to communicate with the data store and causing the data store to perform the action related to the data store in the data store to ensure the state of the data store matches the data indicated by the state information stored by the state store by enacting specific 
	A further search was conducted for the claims in the instant application, the closest prior art of record found were U.S Patent Application Publication 2009/0254774 issued to Chamdani et al. (hereinafter as “Chamdani”), and U.S Patent Application Publication 2008/0244584 issued to Smith et al. (hereinafter as “Smith”).

	Chamdani teaches providing a run-time scheduler to schedules tasks for database queries on one or more execution resources in a dataflow fashion in which the run-time scheduler that comprises a task manager, memory manager, and hardware resource manager in which receives a query to be receive by the host database manager system in which a query plan is received by a host database manager and utilizes a task scheduling window to monitor state and activity of the task that are schedule to be perform and sent out to be dispatch. Chamdani likely demonstrates the amended limitations of a task engine that receives a task and enacts the task to be prioritize based on the relationships of the task to be enacted in an optimal order to maximize the efficiency of the data management system. Chamdani does not 
explicitly teach the novelty of combination of “an enactor which is actions the task output from the state store….where in the data management system ensures that the state of the data stores matches the state indicated by the state information stored by the state store by enacting specific operations to bring the state of the data store into conformity with the state indicated by the state information stored by the state store”. 

The novelty of the invention seek to improve the data management system by managing the data store though server and a system stack by utilizes the components of a controller, a state store, a task engine, a state monitor, and a enactor to provide managing the data store in efficient manner. The claimed invention receives the request and generates the task based on the request. The state store that is coupled to the central controller stores the task generated by the central controller. The task engine then receives task from the state store and enacts the task by prioritizing it based on dependencies and relationships of the task so they are performed in optimal order and maximize the efficiency of the data management system. The state monitor would monitor each state and stores the state information based on the changes that have been made as task. The enactor then actions each task to the output form the state store based on a enactor output command that partly corresponds to each task to communicate with the data store and causing the data store to perform the action related to the data store in the data store to ensure the state of the data store matches the data indicated by the state information stored by the state store by enacting specific operations to bring the state of the data store in conformity with the state indicated by the state information stored by the state store to provide a well-organized and efficient way to ensure that the task receives are monitor accordingly to be stored in its rightful place. 

here in the data management system ensures that the state of the data stores matches the state indicated by the state information stored by the state store by enacting specific operations to bring the state of the data store into conformity with the state indicated by the state information stored by the state store”. 

The novelty of the invention seek to improve the data management system by managing the data store though server and a system stack by utilizes the components of a controller, a state store, a task engine, a state monitor, and a enactor to provide managing the data store in efficient manner. The claimed invention receives the request and generates the task based on the request. The state store that is coupled to the central controller stores the task generated by the central controller. The task engine then receives task from the state store and enacts the task by prioritizing it based on dependencies and relationships of the task so they are performed in optimal order and maximize the efficiency of the data management system. The state monitor would 

Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and do not render obvious of any further modification of the references to a person of the ordinary skill in the art. 
The above limitation, when combine with the rest of the limitation recited in independent claims 1, 27, and 30 in combination with the current elements are both novel and unobvious over the prior of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
1/31/2022
/ANDREW N HO/Examiner
Art Unit 2162    


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162